Caton, C. J. If the defendant was properly in court, then the default was properly taken, and the defendant is precluded from raising the question' whether the paper was properly indorsed, for that was admitted by the default. We have no doubt the service was sufficient; the summons was to “Isaac Underhill,” without any addition or description, and the service was upon “ Isaac Underhill.” The officer did precisely what he was commanded to do. He was notbound to say in his return, that he served it upon the same Isaac Underhill who signed the note sued on, for of that he probably knew nothing. It is not like the case where a summons is to a corporation, and the law requires the sheriff to serve it on an officer of the corporation. There he is bound to state in his return that the person on whom he made the service was such officer. But when the summons is to an individual by name, it is sufficient if the return shows that the service was on such individual. The damages assessed were not too high. The judgment is affirmed. Judgment affirmed.